DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 05/17/2021 has been entered and fully considered by the examiner.
Claims 1, 5, 6, 8, 12-18 have been amended. Claims 19 and 20 have been added. Claims 1-20 are currently pending in the application with claims 1, 6, and 12 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing resource” in claims 1 and 6 being interpreted as a microprocessor, a graphics processing unit, a field programmable gate array as in [0011] of specification.
“power measurement unit” in claim 8 being interpreted as an ultrasound sensor or electrical power sensor as in [0019] of specification 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Objections
Claims 2, 3 and 7 are objected to because of the following informalities:
Claims 2 and 3 recite: “processing resource determines the relative location of the fetal heart”; which could be considered as claiming a human organism in the claim. The examiner suggests using language such as “the processing resource is configured to determine the relative location of the fetal heart”.
Claim 7 recites: “a transceiver to transmit the determined location of the fetal heart to a first device”;  which could also be considered as claiming a human organism is configured to transmit the determined location of the fetal heart to a first device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “transmitting an alert to the pregnant woman according to the determined location of the fetal heart”. It is confusing and indefinite as to whether “an alert” recited in claim 14 is the same “an alert” recited in claim 12 upon which claim 12 depends? Or an entirely separate alert is sent to the pregnant woman compared to the “alert” sent to a user? For the purposes of examination and in light of the specification, it is assumed that they are separate alerts sent to separate individuals.
	 


		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6, 8, 9, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 20040019470) hereinafter “Jang” in view of Foster et al. (U.S. Publication No. 2017/0228935) hereinafter “Foster”, Kabakov et al. (U.S. Publication No. 2012/0179046) hereinafter “Kabakov”, and Yeo et al. (U.S. Publication No. 2015/0190112) hereinafter “Yeo”.
Regarding claim 1, and 12 Jang discloses a system and a method [see abstract of Jang], comprising: a first sensor [a first sensor in the array transducer 90; see FIG. 2 and page 5, second paragraph] to transmit a first ultrasonic signal into a pregnant woman and to receive a second ultrasonic signal [see page 5, second paragraph lines 5-10; each transducer of the array 90 fires a signal and receives a reflected signal back]; and	
 a second sensor [a first sensor in the array transducer 90; see FIG. 2 and page 5, second paragraph] to transmit a third ultrasonic signal into the pregnant woman and to receive a fourth ultrasonic signal [see page 5, second paragraph lines 5-10; each transducer of the array 90 fires a signal and receives a reflected signal back], and 
[microcomputer control unit 10] to determine a location of the fetal heart of the fetus relative to the first and second sensor according to a comparison of the received powers [see page 6, last three paragraphs and page 7 disclosing the algorithm for finding the position of the heart by comparing the received powers of the N transducers; the signals of all the N transducers are compared and the location is determined relative to each of the transducers].  
Jang does not expressly disclose calculating a first and/or second power difference between the transmitted and received signals. Jang also does not expressly disclose that the processing resource is configured to detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus; provide an alert to a user based on the detected orientation of the fetus.
Foster, directed towards locating objects by ultrasound power detection [see abstract of Foster] further discloses calculating a first and/or second power difference between the transmitted and received signals [see [0045] of Foster disclosing a position determination process by subtracting the received power from the transmitted power known as RSSI process].
Kabakov, directed towards detection of a location and orientation of a fetus [see abstract of Kabakov] further discloses wherein the processing circuit is further configured to detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus. [see [0029] and [0046] of Kabakov]
[see abstract of Yeo] discloses; and provide based on the detected orientation, an alert to a user.[ see [0043]-[0045] of Yeo]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heart detection apparatus of Jang further and calculate a first and/or second power difference between the transmitted and received signals according to the teachings of Foster in order to compensate for the possible power variations in the transmitted power and correct for absorption, refraction or shadowing the transmission [see [0045] of Foster] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to further modify the fetus heart detection apparatus of Jang and detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus according to the teachings of Kabakov in order to know more information about the fetus at any time point.[see [0046], last three lines] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heart detection apparatus of Jang further and detect complications based on the orientation of the fetus based on the heart position and provide based on the complications an alert to a user according to the teachings of Yeo in order to detect any dangers to the baby and the mother and inform them [see [0109] of Yeo]
Regarding claim 2, Jang further discloses that the processing resource determines the relative location of the fetal heart is closer to the first sensor when the first power difference is less than the second power difference [see page 6, last two paragraphs of the page disclosing that whichever of the sensors that has the largest received power is closest to the heart]  
Regarding claim 3, Jang further discloses that the processing resource determines the relative location of the fetal heart is closer to the second sensor when the second power difference is less than the first power difference [see page 6, last two paragraphs of the page disclosing that whichever of the sensors that has the largest received power is closest to the heart]  
Regarding claim 4 and 9, Jang further discloses that the processor is to determine a frequency phase shift between the first ultrasonic signal and the second ultrasonic signal to determine if a fetal heart beat is present [see page 7, second paragraph disclosing that the frequency shift of the sensors is detected to detect the heart beat].9  WO 2016/105353 PCT/US2014/072022  
Regarding claim 6, Jang discloses an apparatus [see abstract of Jang], comprising:
 a ultrasound sensor array [array transducer 90; see FIG. 2 and page 5, second paragraph] to transmit ultrasonic signals into a pregnant woman and receive ultrasonic signals [see page 5, second paragraph lines 5-10; each transducer of the array 90 fires a signal and receives a reflected signal back];
 a power source to provide power to the ultrasound sensor array [transmitter 50; see page 4, first paragraph]; and 
a processing resource [microcomputer control unit 10] to determine, wherein the processor is to determine a location of a fetal heart in relation to the ultrasound sensor array according to the difference in power[see page 6, last three paragraphs disclosing the algorithm for finding the position of the heart by comparing the received powers of the N transducers]  
Jang does not expressly disclose calculating a first and/or second power difference between the transmitted and received signals. Jang also does not expressly disclose that the processing resource is configured to detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus; detect one or more complications based on the detected orientation of the fetus and provide based on the detected one or more complications, an alert to a user.
Foster, directed towards locating objects by ultrasound power detection [see abstract of Foster] further discloses calculating a first and/or second power difference between the transmitted and received signals [see [0045] of Foster disclosing a position determination process by subtracting the received power from the transmitted power known as RSSI process].
Kabakov, directed towards detection of a location and orientation of a fetus [see abstract of Kabakov] further discloses wherein the processing circuit is further configured to detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus. [see [0029] and [0046] of Kabakov]
Yeo, directed towards detection of complications based on the orientation of the fetus based on the heart position [see abstract of Yeo] discloses detecting one or more complications based on the detected orientation of the fetus [see [0053] of Yeo]; and provide based on the detected one or more complications, an alert to a user.[ see [0109] of Yeo]
[see [0045] of Foster] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to further modify the fetus heart detection apparatus of Jang and detect orientation of the fetus within the womb according to the periodically determined locations of the fetal heart of the fetus according to the teachings of Kabakov in order to know more information about the fetus at any time point.[see [0046], last three lines] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heart detection apparatus of Jang further and detect complications based on the orientation of the fetus based on the heart position and provide based on the complications an alert to a user according to the teachings of Yeo in order to detect any dangers to the baby and the mother and inform them [see [0109] of Yeo]
Regarding claim 8, Jang further discloses that the ultrasound sensor array further comprises: a power measurement unit to measure the power difference in the transmitted ultrasonic signals and the received ultrasonic signals.[it is inherent that Jang should have a power measurement unit since Jang measures the power of received signals and compares the power of signals of each transducer in the array]  
claim 15,  Jang further discloses transmitting a fifth ultrasonic signal via a third sensor into the pregnant woman; receiving a sixth ultrasonic signal via the third sensor from the pregnant woman[see page 6, third paragraph disclosing that the N ultrasound sensors are fired sequentially]; 11 WO 2016/105353 PCT/US2014/072022 determining a third power difference according to a difference in a power of the fifth ultrasonic signal and a power of the sixth ultrasonic signal; comparing the first power difference, the second power difference, and the third power difference; and determining the location of the fetal heart according to the comparison [see page 6, last three paragraphs disclosing the algorithm for finding the position of the heart by comparing the received powers of the N transducers].  
Jang does not expressly disclose calculating a first and/or second power difference between the transmitted and received signals and comparing the power differences.
Foster, directed towards locating objects by ultrasound power detection [see abstract of Foster] further discloses calculating a first and/or second power difference between the transmitted and received signals [see [0045] of Foster disclosing a position determination process by subtracting the received power from the transmitted power known as RSSI process].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heart detection apparatus of Jang further and calculate a first and/or second power difference between the transmitted and received signals according to the teachings of Foster in order to compensate for the possible [see [0045] of Foster]
Regarding claims 16-18, Jang discloses a system/apparatus/method according to claims 1, 6, and 12 (see rejection of claims 1, 6, and 12).
Jang does not expressly disclose that the alert is an alarm, an alert to a device, and/or a vibration signal to the system.
Yeo, directed towards detection of complications based on the orientation of the fetus based on the heart position [see abstract of Yeo] discloses that the alert is an alarm [ see [0109] of Yeo], an alert to a device, and/or a vibration signal to the system.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system/apparatus/method of Jang further and make the alert be an alarm, an alert to a device and/or a vibration signal to the system according to teachings of Yeo in order to inform the operator of any danger [see [0109] of Yeo]

Claims 5, 7, 10, 11, 13, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 20040019470) hereinafter “Jang” in view of Foster et al. (U.S. Publication No. 2017/0228935) hereinafter “Foster”, Kabakov et al. (U.S. Publication No. 2012/0179046) hereinafter “Kabakov”, and Yeo et al. (U.S. Publication No. 2015/0190112) hereinafter “Yeo” as applied to claims 1, 6 and 12 above, and further in view of Salzman (U.S. Publication No. 2013/0331704) hereinafter “Salzman”.
claim 5, 7 and 13, Jang as modified by Foster, Kabakov, and Yeo discloses the system/apparatus/method according to claims 1, 6, and 12. (See rejection of claims 1, 6, and 12).
Jang as modified by Foster, Kabakov, and Yeo however, does not expressly disclose a transceiver to transmit the first power difference and the second power difference to a device.
 Salzman, directed towards detection of fetal heart location [see abstract of Salzman] further discloses that a transceiver to transmit the determined location of the fetal heart to a first device.[see [0115] of Salzman]  
It would have been obvious to a person of ordinary skill level at the time of filing the invention to modify the apparatus and method of Jang as modified by Foster, Kabakov, and Yeo further and use a transceiver to transmit the determined location of the fetal heart to a first device in order to communicate with other devices about the location of the fetal heart according to the teachings of Salzman in order to use the information for further processing [see [0115] of Salzman].
Regarding claim 10, Jang as modified by Foster, Kabakov, and Yeo discloses the apparatus according to claim 6. (See rejection of claim 6).
Jang as modified by Foster, Kabakov, and Yeo not expressly disclose a storage medium to store an indicator of the power provided to the ultrasound sensor array to transmit the ultrasonic signals.
Salzman further discloses a storage medium [storage 1124; see FIG. 11] to store an indicator of the power provided to the ultrasound sensor array to transmit the .[see[0110] and  [0114]10 and FIG. 11; it is  inherent that the powers have to be saved in order to be compared and processed]WO 2016/105353 PCT/US2014/072022  
It would have been obvious to a person of ordinary skill level at the time of filing the invention to modify the apparatus of Jang as modified by Foster, Kabakov and Yeo further, and include a storage medium to store an indicator of the power provided to the ultrasound array to transmit the ultrasound signals in order to measure and compare the power of signal according to the teachings of Salzman in order to process the information later [see [0110] of Salzman].
Regarding claim 11, Jang as modified by Foster, Kabakov, and Yeo discloses the apparatus according to claim 6. (See rejection of claim 6).
Jang as modified by Foster, Kabakov, and Yeo does not disclose that the ultrasound array periodically transmits ultrasound signal into the pregnant woman.
Salzman further discloses that the ultrasound senor array is to periodically transmit the ultrasonic signals into the pregnant woman [see [0100] of Salzman]  
It would have been obvious to a person of ordinary skill level at the time of filing the invention to modify the apparatus of Jang as modified by Foster, Kabakov and Yeo further, and periodically transmit the ultrasonic signals into the pregnant woman according to the teachings of Salzman in order to be informed of the status of the fetus at all times [see [0100] of Salzman].
Regarding claim 14, Jang as modified by Foster, Kabakov, and Yeo discloses the method according to claim 12. (See rejection of claim 12).
Jang as modified by Foster, Kabakov, and Yeo does not expressly disclose alerting the pregnant woman according to the determined location of the fetal hear..
[see [0121] of Salzman].  
It would have been obvious to a person of ordinary skill level at the time of filing the invention to modify the method of Jang as modified by Foster, Kabakov, and Yeo further and transmit an alert to the pregnant woman according to the determined location of the fetal heart according to the teachings of Salzman in order to provide feedback to the woman of the status of the fetus [see [0121] of Salzman]
	
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 20040019470) hereinafter “Jang” in view of Foster et al. (U.S. Publication No. 2017/0228935) hereinafter “Foster”, Kabakov et al. (U.S. Publication No. 2012/0179046) hereinafter “Kabakov”, and Yeo et al. (U.S. Publication No. 2015/0190112) hereinafter “Yeo” as applied to claims 1 and 6 above, and further in view of Gaster (U.S. Publication No. 2016/0157717) hereinafter “Gaster”.
Regarding claims 19 and 20, Jang in view of Foster, Kabakov and Yeo discloses that the apparatus is configured to be positioned on the womb of the pregnant women [see FIG. 1 of Kabakov] and produce an alert upon detecting the orientation of the fetus.[ see [0043]-[0045] of Yeo].
Jang in view of Foster, Kabakov and Yeo does not expressly disclose that the alert is in the form of vibration.
[see abstract of Gaster] further discloses that the alert is in the form of vibration.[see [0032] and [0071] of Gaster]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the alert that the apparatus of Jang in view of Foster, Kabakov and Yeo sends and use vibrations as an alarm instead according to the teachings of Gaster in order to provide a quite form of alerting the user [see [0032] of Gaster]

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
With regards to the added amendment to the claim, the applicant has argued that determining a fetal heart of a fetus “relative to the first sensor and the second sensor” is not disclosed in the prior art. In particular, the applicant has argued that Kabakov reference even though discloses finding the heart location does not disclose detecting the location “relative to the first and second sensor” as the claim recites.
In response, the examiner notes that Kabakov was not used to reject this limitation of the claim. Instead, the primary reference “Jang” was used to show this feature. In particular, in pages 6-7 of Jang with regards to FIGs. 3-4, Jang discloses that the signal from each of the sensors in the array of sensors is detected, and the largest power signal is determined, and the location of the heart is determined to be closest to the sensor with the largest power signal. Since the location of each of the sensors are . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793